DETAILED ACTION
RE: Benyunes et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s reply filed on 11/24/2020 and supplemental reply filed on 1/21/2021 are acknowledged and entered. Claims 1-92 are canceled. New claim 93 is added.
3.	Claim 93 is pending and under examination.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 1/20/2021 has been considered by the examiner.

Objections and Rejections Withdrawn
5.	All previous objections and rejection are withdrawn in view of applicant’s amendment to the claims. 

New Grounds of Objection and Rejection

	Claim Objections
6.	Claim 93 is objected to because of the following informalities:  
	Claim 93 recites “at 3 years” in line 1. It is unclear if “at 3 years” is in reference to 3 years following diagnosis, surgery, or initial administration.
	Claim 93 recites “a LVEF decline ≤10% and a drop less than 50%”. A drop less than 50% would encompass those >10% decline.	
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over NCT01358877 (version 111, posted on 9/1/2016), in view of Schneeweiss et al. (Annals of Oncology, 2013, 24: 2278-2284, IDS dated 2/4/2019).
NCT01358877 (version 111) discloses a method of treating non-metastatic operable primary invasive HER2-positive breast cancer, the method comprising (experimental arm):
following surgery, administering anthracycline-based chemotherapy selected from: 
1) 3-4 cycles (q3w) of 500-600 mg/m2 5-fluorouracil + 90-120 mg/m2 epirubicin or 50 mg/m2 doxorubicin + 500-600 mg/m2 cyclophosphamide, or 
2) 4 cycles (q3w) of 60 mg/m2 doxorubicin or 90-120 mg/m2 epirubicin + 500-600 mg/m2 cyclophosphamide, 
following anthracycline-based chemotherapy, administering either 4 cycles (q3w) of 75 or 100 mg/m2 docetaxel or 12 weekly cycles of 80 mg/m2 paclitaxel
administering pertuzumab IV and trastuzumab IV q3w for 1 year of treatment in combination with chemotherapy, pertuzumab is administered at a loading dose of 840 mg IV in cycle 1, followed by 420 mg IV q3w, trastuzumab is administered at a loading 
Known hormone receptor (HR) status indicates both HR positive and negative patients are eligible for study. Non-metastatic primary cancer is early breast cancer as compared to metastatic cancer. 
Although invasive breast cancer broadly encompasses node positive breast cancer, NCT01358877 (version 111) does not explicitly disclose that patents are HR negative and node positive. NCT01358877 (version 111) does not disclose that pertuzumab and trastuzumab are administered starting on day of the first taxane (docetaxel or paclitaxel) containing cycle.
Schneeweiss et al. teaches a method of treatment of HER2 positive, hormone receptor negative, locally advanced and inflammatory early breast cancer patients with a base line LVEF≥55%, wherein the treatment comprising in Arm B: 500 mg/m2 5-fluorouracil, 100 mg/m2 epirubicin, 600 mg/m2 cyclophosphamide (FEC) followed by 75 mg/m2 docetaxel (T) and trastuzumab (H) and pertuzumab (P) (FEC x3 →T + H + P ×3), pertuzumab is administered at a loading dose of 840 mg IV, followed by 420 mg IV 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of NCT01358877 (version 111) to treat HR negative and node positive breast cancer, and to start administering pertuzumab and trastuzumab on day 1 of the first taxane containing cycle in view of Schneeweiss. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because NCT01358877 (version 111) teaches/suggests both HR positive and negative patients are eligible for treatment, and Schneeweiss teaches treating HR negative and node positive breast cancer with anthracycline based chemotherapy followed by trastuzumab and pertuzumab and taxane (pertuzumab and trastuzumab are administered on day 1 of the first taxane containing cycle). 
The modified method appears to be identical to the claimed method, when treating same patients (i.e. HER2 positive, lymph node positive and HR negative invasive early breast cancer patients with LVEF≥55%) would have yielded same results as recited in the claims (i.e. increased IDFS at 3 years following the treatment as compared to placebo arm where pertuzumab is replaced with placebo, the cardiac toxicity is a LVEF drop less than 50%).

93 is rejected under 35 U.S.C. 103 as being unpatentable over NCT10966471 (version 78) (posted on 2/24/2017), in view of Schneeweiss et al. (Annals of Oncology, 2013, 24: 2278-2284, IDS dated 2/4/2019).
NCT10966471 (version 78) discloses a method of treating patients having operable primary HER2-positive, node positive, hormonal receptor (ER and PR) negative, non-metastatic primary invasive breast cancer and having a baseline LVEF ≥55 % (under Eligibility), the method comprising:
following surgery, administering standard of care anthracycline-based chemotherapy comprising
3-4 cycles (q3w) of 5-fluorouracil + epirubicin or  doxorubicin + cyclophosphamide followed by either 4 cycles (q3w) of 60 mg/m2 docetaxel or 12 weekly cycles of 80 mg/m2 paclitaxel,  
following anthracycline-based chemotherapy, administering either 4 cycles (q3w) of 75 mg/m2 docetaxel, or 3 cycles (q3w) of 100 mg/m2 docetaxel, or 12 weekly cycles of 80 mg/m2 paclitaxel,
administering pertuzumab IV and trastuzumab IV q3w for 1 year (up to18 cycles) concurrently with taxane (docetaxel or paclitaxel) (i.e. starting on day 1 of the first taxane-containing cycle), pertuzumab is administered at a loading dose of 840 mg, followed by 420 mg IV q3w, trastuzumab is administered at a loading dose of 8 mg/kg followed by 6 mg/kg IV q3w (under Brief Summary and Arms). Primary outcome measures Invasive Disease-Free Survival (IDFS) in the none-positive subpopulation, and Percentage of Participants with a decrease in Left Ventricular Ejection Fraction (LVEF) from a baseline over time.
2 5-fluorouracil + 90-120 mg/m2 epirubicin or 50 mg/m2 doxorubicin + 500-600 mg/m2 cyclophosphamide.
Schneeweiss et al. teaches a method of treatment of HER2 positive, hormone receptor negative, locally advanced and inflammatory early breast cancer in patients with a base line LVEF≥55%, wherein the treatment comprising in Arm B: 500 mg/m2 5-fluorouracil, 100 mg/m2 epirubicin, 600 mg/m2 cyclophosphamide (FEC) followed by 75 mg/m2 docetaxel (T) and trastuzumab (H) and pertuzumab (P) (FEC x3 →T + H + P ×3), pertuzumab is administered at a loading dose of 840 mg IV , followed by 420 mg IV q3w, trastuzumab is administered at a loading dose of 8 mg/kg IV followed by 6 mg/kg IV q3w ([0522], [0535], Figs. 2, 9 and 11, page 2279, last para, and page 2280, para 1). Locally advanced breast cancers N2 or N3 (page 2279, last paragraph) are node positive cancers. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the doses of the standard of care anthracycline-based chemotherapy, i.e.  500-600 mg/m2 5-fluorouracil + 90-120 mg/m2 epirubicin or 50 mg/m2 doxorubicin + 500-600 mg/m2 cyclophosphamide as taught by Schneeweiss in the method of NCT10966471 (version 78). One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because NCT10966471 (version 78) teaches using standard of care anthracycline-based chemotherapy comprising 3-4 cycles (q3w) of 5-fluorouracil + epirubicin or  doxorubicin + cyclophosphamide followed by either 4 cycles (q3w) of 60 mg/m2 docetaxel or 12 weekly cycles of 80 mg/m2 paclitaxel, and Schneeweiss et al. 2 5-fluorouracil, 100 mg/m2 epirubicin, and 600 mg/m2 cyclophosphamide (FEC). 
The modified method appears to be identical to the claimed method, when treating same patients (i.e. HER2 positive, lymph node positive and HR negative invasive early breast cancer patients with LVEF≥55%) would have yielded same results as recited in the claims (i.e. increased IDFS at 3 years following the treatment as compared to placebo arm where pertuzumab is replaced with placebo, the cardiac toxicity is a LVEF drop less than 50%).

10.	Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Douthwaite et al. (US20180134803A1, pub. date: 5/17/2018, effectively filed date: 11/4/2016), in view of NCT10966471 (version 77) (posted on 11/19/2015).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
Douthwaite et al. discloses a method of treating HER2 positive, locally advanced, inflammatory, invasive, node positive, early stage breast cancer with known hormone receptor status and base line LVEF ≥ 55%, the method (Cohort B) comprising:
administering anthracycline-based chemotherapy comprising  4 cycles (q3w) of 500 mg/m2 5-fluorouracil + 100 mg/m2 epirubicin + 600 mg/m2 cyclophosphamide followed by 4 cycles (q3w) of 75  or 100 mg/m2 docetaxel,
administering pertuzumab IV and trastuzumab IV q3w from the start of docetaxel (cycles 5-8), performing surgery, administering pertuzumab IV and trastuzumab IV q3w for a total of 17 cycles, pertuzumab is administered at a loading dose of 840 mg IV, followed by 420 mg IV q3w, trastuzumab is administered at a loading dose of 8 mg/kg followed by 6 mg/kg IV q3w ([0022]-[0037], [0309], [0341], [0387], [0383], [0417]). The results are compared with placebo group where pertuzumab is replaced with placebo ([0213]). Primary outcome measures Invasive Disease-Free Survival (IDFS) Duration and Percentage of Participants with a decline in Left Ventricular Ejection Fraction (LVEF) of ≤ 10 percent points from an LVEF value <50% ([0492]).
Known hormone receptor (HR) status indicates both HR positive and negative patients are eligible for the treatment. 
Douthwaite does not explicitly disclose that patents are HR negative. Douthwaite does not teach performing surgery before anthracycline-based chemotherapy.
NCT10966471 (version 77) discloses a method of treating patients having operable primary HER2-positive, node positive, hormonal receptor (ER and PR) 
following surgery, administering standard of care anthracycline-based chemotherapy
following anthracycline-based chemotherapy, administering either 80 mg/m2 paclitaxel every week or docetaxel every three week,
administering pertuzumab IV and trastuzumab IV q3w for 1 year (up to18 cycles) concurrently with taxane (docetaxel or paclitaxel ) (i.e. starting on day 1 of the first taxane-containing cycle), pertuzumab is administered at a loading dose of 840 mg IV, followed by 420 mg IV q3w, trastuzumab is administered at a loading dose of 8 mg/kg followed by 6 mg/kg IV q3w (under Brief Summary and Arms). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Douthwaite to treat breast cancer patients including HR negative patients with surgery first followed by anthracycline-based chemotherapy, and then the therapy comprising taxane, pertuzumab and trastuzumab in view of NCT10966471 (version 77). One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because NCT10966471 (version 77) teaches treating HR negative node positive breast cancer with surgery first, followed by anthracycline-based chemotherapy, and then the therapy comprising taxane, pertuzumab and trastuzumab.
 The modified method appears to be identical to the claimed method, when treating same patients (i.e. HER2 positive, lymph node positive and HR negative invasive early breast cancer patients with LVEF≥55%) would have yielded same results 

Conclusion
11.	No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HONG SANG/Primary Examiner, Art Unit 1643